


Exhibit 10.1

 

UNITED ONLINE, INC.

2014 MANAGEMENT BONUS PLAN

 

I.                                             PURPOSES OF THE PLAN

 

1.01                        The United Online, Inc. (the “Company”) 2014
Management Bonus Plan (the “Plan”) is hereby established under the Incentive
Bonus Program of the Company’s stockholder-approved 2010 Incentive Compensation
Plan, as amended and restated as of June 13, 2013 (the “2010 ICP”) and is
intended to promote the interests of the Company by creating an incentive
program to (i) attract and retain employees who will strive for excellence and
(ii) motivate those individuals to achieve above-average objectives by providing
them with rewards for contributions to the financial performance of one or more
business segments or business units of the Company.

 

1.02                        For purposes of the Plan, the financial performance
for the 2014 fiscal year of one or more business segments or business units of
the Company shall be measured to determine the bonus amounts (if any) payable
for such fiscal year to the participants in the Plan.  The applicable business
segments (the “Business Segments”) shall be as follows:

 

(i)                                     Content & Media Segment

 

(ii)                                  Communications Segment

 

The applicable business unit shall be comprised of Classmates, Inc., a
wholly-owned subsidiary of the Company, and the subsidiaries of
Classmates, Inc.  Such consolidated business unit shall be hereinafter referred
to as the Classmates Business Unit.

 

The bonus potential under the Plan for participants may be allocated to (a) the
combined performance of the Content & Media Segment and the Communications
Segment (also collectively referred to as the “Combined Businesses”), (b) the
separate performance of a single Business Segment and/or (c) the separate
performance of the Classmates Business Unit.

 

II.                                               ADMINISTRATION OF THE PLAN

 

2.01                        The Plan is hereby adopted by the Compensation
Committee of the Company’s Board of Directors (the “Committee”) as a special
cash bonus program under the Incentive Bonus Program of the 2010 ICP and shall
be administered by the Committee pursuant to the administrative authority
provided the Committee under the 2010 ICP and the Incentive Bonus Program
thereunder.

 

--------------------------------------------------------------------------------


 

2.02                        The bonuses that may be earned under the Plan shall
be tied to (a) the financial performance of the Combined Businesses, (b) the
separate financial performance of the designated Business Segment or (c) the
separate financial performance of the Classmates Business Unit, for the
Company’s 2014 fiscal year ending December 31, 2014 (the “2014 Fiscal Year”), as
set forth below.  The Committee shall establish the applicable performance goals
for each such Business Segment, the Combined Businesses and the Classmates
Business Unit in writing not later than ninety (90) days after the commencement
of the 2014 Fiscal Year, provided that the outcome of the applicable goals must
be substantially uncertain at the time of their establishment (the “Performance
Goals Schedule”).  The Performance Goals Schedule shall be attached to the
minutes of the meeting or the consent resolutions at or by which such
performance goals were established.

 

2.03                        The interpretation and construction of the Plan and
the adoption of rules and regulations for administering the Plan shall be made
by the Committee in its sole discretion.  Decisions of the Committee shall be
final and binding on all parties who have an interest in the Plan.

 

III.                                                 DETERMINATION OF
PARTICIPANTS

 

3.01                        The following individuals (each, a “Participant”)
will participate in the Plan on the following basis:

 

(i)                                     The bonus potential for Francis Lobo and
Gail Shulman shall be allocated seventy-five percent (75%) to the financial
results of the Combined Businesses and twenty-five percent (25%) to the
Participant’s individual performance as described in Section 4.04 below.

 

(ii)                                  The bonus potential for Robert J. Taragan
shall be allocated thirty percent (30%) to the financial results of the Combined
Businesses, forty-five percent (45%) to the separate financial results of the
Communications Segment, and twenty-five percent (25%) to the Participant’s
individual performance as described in Section 4.04 below.

 

(iii)                               The bonus potential for Harold A. Zeitz
shall be allocated thirty percent (30%) to the financial results of the Combined
Businesses, thirty-five percent (35%) to the separate financial results of the
Classmates Business Unit, and thirty-five percent (35%) to the Participant’s
individual performance as described in Section 4.04 below.

 

3.02                        Except as provided below and except as otherwise
provided in any employment agreement or severance agreement between the Company
(or a subsidiary thereof) and a Participant, if a Participant does not continue
in the employ of the Company or one of its subsidiaries through the Bonus
Payment Date (as defined in Section 5.01), then such Participant will not be
eligible to receive a bonus under the Plan.  However, the following special
partial payment provisions shall be in effect:

 

(i)                                     Should the Participant’s employment
terminate prior to the Bonus Payment Date as a result of death or permanent
disability (as defined below), then that individual or his/her estate shall be
entitled to a pro-rated portion of the

 

2

--------------------------------------------------------------------------------


 

bonus such individual would have earned, based on the Company’s actual
performance for the 2014 Fiscal Year in the Combined Businesses, the designated
Business Segment or the Classmates Business Unit, as applicable, had the
individual continued in the Company’s employ through the Bonus Payment Date. 
Any such payment shall be made on the Bonus Payment Date.

 

(ii)                                  A Participant who is on a leave of absence
or whose employment terminates after the start of the 2014 Fiscal Year but
recommences prior to the Bonus Payment Date may remain eligible at the
discretion of the Committee, and the Committee may provide that individual with
a pro-rated portion (based on period or periods of active employment during such
year) of the bonus such individual would have earned, based on the Company’s
actual performance for the 2014 Fiscal Year in the Combined Businesses, the
designated Business Segment or the Classmates Business Unit, as applicable, had
he remained continuously in the Company’s employ through the Bonus Payment
Date.  Any such payment shall be made on the Bonus Payment Date.

 

3.03                        For purposes of the Plan:

 

A.                                    A Participant shall be considered an
employee for so long as such individual remains employed by the Company or one
or more corporations that are subsidiary corporations of the Company at all
times during the 2014 Fiscal Year.

 

B.                                    Each corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company shall be
considered to be a subsidiary of the Company, provided each such corporation
(other than the last corporation in the unbroken chain) owns, at the time of
determination, stock possessing more than fifty percent (50%) of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

C.                                    Unless defined otherwise in any employment
or severance agreement entitling the Participant to a full or pro-rated bonus
upon a disability termination, permanent disability shall mean the Participant’s
inability to engage in any substantial activity necessary to perform the duties
and responsibilities of his position with the Company (or any subsidiary
thereof) by reason of any medically-determinable physical or mental impairment
which can be expected to result in such individual’s death or which has lasted,
or can be expected to last, for a continuous period of not less than twelve (12)
months.

 

D.                                    In no event shall there be any duplication
of bonus payments under this Plan and any employment agreement or severance
agreement between the Company (or any subsidiary thereof) and a Participant that
provides such individual with a stated bonus or bonus formula for a particular
year or includes an annual bonus payment as part of a severance pay formula
thereunder.  Accordingly, in order to avoid any such potential duplication, such
Participant shall only be entitled to receive the annual bonus amount to which
he may otherwise be entitled under his employment or severance agreement based
on the terms and conditions set forth therein and shall not be entitled to any
bonus payment under the Plan.  However, the accelerated vesting of any
outstanding equity awards held by the Participant under any of the Company’s
stock plans, including any outstanding stock options, restricted stock or
restricted stock unit awards, or the extension of any exercise periods for such
stock options, shall not be deemed to constitute a bonus payment for purposes of
this Section 3.03D.

 

3

--------------------------------------------------------------------------------


 

IV.                                                  BONUS AWARDS

 

4.01                        The following provisions shall govern the
calculation and payment of the individual bonus awards that become payable under
the Plan.

 

(a)                                 The individual bonus award payable under the
Plan to each Participant for the 2014 Fiscal Year shall be payable in cash on
the Bonus Payment Date, with the cash bonus amount to be determined on the basis
of the performance of the Combined Businesses, the designated Business Segment
and/or the Classmates Business Unit, as applicable, to which the bonus potential
for that Participant has been allocated in accordance with Section 3.01.

 

(b)                                 The performance of the Combined Businesses
shall be measured in terms of (i) the combined revenue for the Content & Media
Segment and the Communications Segment and (ii) the operating income before
depreciation, amortization and certain other expenses and subject to certain
adjustments, all as specified in Section 4.02 (“Adjusted OIBDA”), for the
Content & Media Segment and the Communications Segment; provided, however, that
the calculation of Adjusted OIBDA for the Combined Businesses shall also take
into account any unallocated corporate expenses that were not included in the
calculation of Adjusted OIBDA for the separate Business Segments.  Accordingly,
fifty percent (50%) of the portion of the bonus potential allocated to the
performance of the Combined Businesses shall be based upon the achievement of
the combined revenue targets (“Combined Businesses Revenue Targets”) specified
for the Combined Businesses in the Performance Goals Schedule, and the remaining
fifty percent (50%) of the bonus potential allocated to the performance of the
Combined Businesses shall be based upon the achievement of the combined Adjusted
OIBDA targets (“Combined Businesses Adjusted OIBDA Targets”) specified for the
Combined Businesses in the Performance Goals Schedule.

 

(c)                                  The performance of a single Business
Segment shall be measured in terms of the revenue and Adjusted OIBDA of that
particular Business Segment. Accordingly, fifty percent (50%) of the portion of
the bonus potential allocated to that Business Segment shall be based upon the
achievement of the revenue targets (“Segment Revenue Targets”) specified for
that Business Segment in the Performance Goals Schedule, and the remaining fifty
percent (50%) of the bonus potential allocated to that Business Segment shall be
based upon the achievement of the Adjusted OIBDA targets (“Segment Adjusted
OIBDA Targets”) specified for that Business Segment in the Performance Goals
Schedule.

 

(d)                                 The performance of the Classmates Business
Unit shall be measured in terms of the revenue and Adjusted OIBDA of the
Classmates Business Unit.  Accordingly, fifty (50%) of the portion of the bonus
potential allocated to the Classmates Business Unit shall be based upon the
achievement of the revenue targets (“Classmates Business Unit Revenue Targets”)
specified for the Classmates Business Unit in the Performance Goals Schedule,
and the remaining fifty percent (50%) of the bonus potential allocated to the
Classmates Business Unit shall be based upon the achievement of the Adjusted
OIBDA targets (“Classmates Business Unit Adjusted OIBDA Targets”) specified for
the Classmates Business Unit in the Performance Goals Schedule.

 

4.02                        The following provisions shall govern the
calculation of the levels at which the Revenue Targets and Adjusted OIBDA
Targets (whether measured on a Combined Businesses, Business Segment, or
Classmates Business Unit basis) are attained for the 2014 Fiscal Year and the
determination of the bonus amounts based on those calculations:

 

4

--------------------------------------------------------------------------------


 

(a)                                 The actual level at which revenues for the
Combined Businesses, a  Business Segment or the Classmates Business Unit have
been attained for the 2014 Fiscal Year will be determined on the basis of the
revenues to be reported in the Company’s Financial Statements (as defined in
Section 4.03) for such fiscal year and will be calculated, for purposes of the
Plan, in a manner consistent with the methodology utilized by the Committee in
establishing the Combined Businesses, Business Segment and Classmates Business
Unit Revenue Targets.  For the sake of clarity, it is hereby acknowledged that
under the Company’s current financial reporting methodology, (i) the Classmates
Business Unit’s revenues will be included within the total segment revenues
reported for the Content & Media Business Segment in the Financial Statements,
but the revenues for such Business Unit will not otherwise be separately
reported in the Financial Statements and (ii) the methodology utilized by the
Committee in establishing the various Business Segment and Classmates Business
Unit Revenue Targets under the Plan results in the elimination of intersegment
revenues at the Business Segment or business unit level, which is an adjustment
that will not be reflected at the Business Segment or business unit level in the
Financial Statements.

 

(b)                                 In determining the actual level at which
Adjusted OIBDA for the Combined Businesses, a Business Segment or the Classmates
Business Unit Adjusted OIBDA has been attained, Adjusted OIBDA will be
determined consistent with the Company’s methodology for calculating Adjusted
OIBDA for financial reporting purposes.  For financial reporting purposes,
Adjusted OIBDA is defined as operating income before depreciation; amortization;
stock-based compensation; restructuring and other exit costs; litigation or
dispute settlement charges or gains; transaction-related costs; and impairment
of goodwill, intangible assets and long-lived assets.  In addition, to the
extent the following are not otherwise taken into account in calculating
Adjusted OIBDA for financial reporting purposes, Adjusted OIBDA shall be
calculated before, and expenses for the purpose of calculating Adjusted OIBDA
shall exclude: (1) any expenses associated with the relocation of the Company’s
or any of its subsidiaries’ offices; (2) any bonus amounts which accrue under
this Plan; (3) any adjustments to Adjusted OIBDA attributable to a change in
accounting principles that occurs after the start of the 2014 Fiscal Year;
(4) all items of gain, loss or expense determined to be extraordinary or
non-recurring (including, without limitation, legal fees and costs related to
governmental investigations, claims or litigation involving the Company or any
of its subsidiaries); and (5) all items of gain, loss or expense related to the
sale or divestiture of a business; provided, however, that (i) in determining
the actual level at which Business Segment or Classmates Business Unit Adjusted
OIBDA has been attained, the associated amount under clause (1) or clause
(4) shall be excluded from the calculation of Adjusted OIBDA only to the extent
the actual aggregate amount under clause (1) or clause (4) for such Business
Segment or the Classmates Business Unit exceeds the aggregate budgeted amount
therefor that was included in the respective Business Segment’s or the
Classmates Business Unit’s Adjusted OIBDA Targets set forth in the Performance
Goals Schedule and (ii) in determining the actual level at which Combined
Businesses Adjusted OIBDA has been attained, the associated amount under clause
(1) or clause (4) shall be excluded from the calculation of Adjusted OIBDA only
to the extent the actual aggregate amount under clause (1) or clause (4) for the
Combined Businesses exceeds the aggregate budgeted amount therefor that was
included in the Combined Businesses Adjusted OIBDA Targets set forth in the
Performance Goals Schedule.

 

(c)                                  In the event the actual foreign currency
exchange rate (determined as set forth below) for the Euro:U.S. Dollar for the
2014 Fiscal Year is lower than 1:1.32 (the “Euro Floor”), the final revenue and
Adjusted OIBDA calculations for the Classmates Business Unit and the Combined
Businesses will be adjusted using the Euro Floor.  For the purpose of clarity,
the Euro

 

5

--------------------------------------------------------------------------------


 

Floor will not be used to adjust the final revenues and Adjusted OIBDA
calculations in the event the actual foreign currency exchange rate for the
Euro:U.S. Dollar for such financial measures for the 2014 Fiscal Year is higher
than the Euro Floor.  For the purposes of this paragraph, an “actual foreign
currency exchange rate” will be determined for each of year-end revenues and
Adjusted OIBDA and calculated by (i) translating into U.S. Dollars the year-end
revenues and Adjusted OIBDA amounts for the applicable non-U.S. subsidiaries in
a manner consistent with the Company’s historical methodology for financial
reporting purposes and (ii) dividing each such U.S. Dollars amount by its
pre-translation (Euro) year-end revenues or Adjusted OIBDA amount, as
applicable.

 

(d)                                 In the event the Company acquires other
companies or businesses during the 2014 Fiscal Year, the financial performance
of those acquired entities shall not be taken into account in determining
whether the Revenue Targets or Adjusted OIBDA Targets for the Combined
Businesses, a Business Segment or the Classmates Business Unit for the 2014
Fiscal Year have been achieved.

 

(e)                                  Should  the Company sell, divest or spin
off a business during the 2014 Fiscal Year and the financial performance of such
business was taken into account in establishing the Revenue Targets and Adjusted
OIBDA Targets set forth in the Performance Goals Schedule, then for the purpose
of determining whether the Revenue Targets or Adjusted OIBDA Targets for the
Combined Businesses, a Business Segment or the Classmates Business Unit for the
2014 Fiscal Year have been attained, the revenue and Adjusted OIBDA calculations
for the Combined Businesses and the applicable Business Segment or the
Classmates Business Unit, as applicable, shall be made (1) by taking into
account the actual revenue and Adjusted OIBDA performance of the divested
business during the portion of the 2014 Fiscal Year preceding the closing of
such sale, divestiture or spin off and (2) for the post-closing portion of the
2014 Fiscal Year, by assuming that the sold, divested or spun business attained
the level of revenue and Adjusted OIBDA performance that was projected for that
period by the Committee for purposes of establishing the “Target” bonus payout
levels (i.e., payout level 5) for the Revenue Targets and Adjusted OIBDA Targets
for the Combined Businesses and the Business Segment or the Classmates Business
Unit, as applicable, of which that particular business comprised the whole or a
part.

 

4.03                        With respect to the financial results component of
each Participant’s bonus potential, the Committee shall, within sixty (60) days
following the close of the 2014 Fiscal Year, determine and certify on the basis
of the Company’s financial statements for such fiscal year as publicly reported
by the Company in connection with its earnings release related to the 2014
Fiscal Year (the “Financial Statements”), the actual level of attainment for
revenue and Adjusted OIBDA (measured on a Combined Businesses, Business Segment
and Classmates Business Unit basis) for the 2014 Fiscal Year. Such certification
shall be included as part of the formal minutes of the meeting at which such
determinations are made.  On the basis of such certification, the Committee
shall determine for each Participant the portion of such Participant’s actual
bonus award that is allocated to the financial results of the Combined
Businesses, Business Segment and/or Classmates Business Unit.  However, the
Committee, in making such determination, shall not award a bonus in excess of
the dollar amount determined for the Participant on the basis of the bonus
potential established for the particular levels at which revenue and Adjusted
OIBDA (Combined Businesses, Business Segment and/or Classmates Business Unit, as
applicable to each Participant) for the 2014 Fiscal Year are in fact attained. 
In the event that revenue or Adjusted OIBDA (whether on a Combined Businesses,
Business Segment

 

6

--------------------------------------------------------------------------------


 

or Classmates Business Unit basis) falls between two specified levels set forth
in the schedule approved by the Committee, the resulting bonus amount shall be
interpolated on a straight-line basis between those two points.

 

4.04                        With respect to the individual performance component
of each Participant’s bonus potential, the Committee shall, within sixty (60)
days following the close of the 2014 Fiscal Year, determine in its sole
discretion for each Participant the level of attainment of such Participant’s
individual performance goals.  Such determination shall be included in the
formal minutes of the meeting at which such determinations are made.

 

4.05                        Except as otherwise provided in Section 3.02, no
Participant shall earn or accrue any right to any portion of a bonus award
hereunder until the Bonus Payment Date.

 

4.06                        In no event shall the actual bonus amount payable
under this Plan to any individual Participant for the 2014 Fiscal Year exceed
the dollar amount of Three Million Five Hundred Thousand dollars ($3,500,000).

 

V.                                                PAYMENT OF BONUS AWARDS

 

5.01                        The actual bonus to which each Participant becomes
entitled based on the certified level at which the Revenue and Adjusted OIBDA
Targets (whether measured on a Combined, Segment or Classmates Business Unit
basis) are actually attained for the 2014 Fiscal Year shall be paid in cash,
subject to the Company’s collection of all applicable federal, state and local
income, employment and payroll withholding taxes.  Schedule I attached hereto
sets forth the bonus amounts payable to each Participant based on the level at
which such Revenue and Adjusted OIBDA Targets are attained.   The bonus payments
shall be made in the 2014 calendar year but not later than March 7, 2015, with
the actual payment date to constitute the Bonus Payment Date.

 

VI.                                                  GENERAL PROVISIONS

 

6.01                        The Committee may at any time amend, suspend or
terminate the Plan, provided such action is effected by written resolution and
is subject to stockholder approval to the extent required under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). 
Moreover, the Committee reserves the right to amend this Plan as may be
necessary or appropriate to avoid adverse tax consequences under Section 409A of
the Code.

 

6.02                        No amounts awarded or accrued under this Plan shall
actually be funded, set aside or otherwise segregated prior to payment.  The
obligation to pay the bonuses awarded hereunder shall at all times be an
unfunded and unsecured obligation of the Company.  Plan participants shall have
the status of general creditors and shall look solely to the general assets of
the Company for the payment of their bonus awards.

 

6.03                        No Participant shall have the right to alienate,
pledge or encumber his/her interest in this Plan or any bonus payable hereunder,
and such interest shall not (to the extent permitted by law) be subject in any
way to the claims of the employee’s creditors or to attachment, execution or
other process of law.

 

6.04                        Neither the action of the Company in establishing
the Plan, nor any action taken under the Plan by the Committee, nor any
provision of the Plan, shall be construed so as to

 

7

--------------------------------------------------------------------------------


 

grant any person the right to remain in the employ of the Company or its
subsidiaries for any period of specific duration.  Rather, each employee will be
employed “at-will,” which means that either such employee or the Company may
terminate the employment relationship at any time for any reason, with or
without cause, subject in each case to any applicable benefits that may become
payable under any employment agreement between such person and the Company or
any of its subsidiaries.

 

6.05                        The Plan shall be administered, operated and
construed in compliance with the requirements of the short-term deferral
exception to Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4).  Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of the Plan would otherwise contravene the
requirements or limitations of Section 409A of the Code applicable to such
short-term deferral exception, then those provisions shall be interpreted and
applied in a manner that does not result in a violation of the requirements or
limitations of Section 409A of the Code and the Treasury Regulations thereunder
that apply to such exception.

 

6.06                        This is the full and complete agreement between the
Participants and the Company with respect to their incentive bonus compensation
for the 2014 Fiscal Year and the related service period through the Bonus
Payment Date. This Plan does not supersede, but is supplemental to, any
provisions of any employment agreement to which any of the Participants in this
Plan may be a party.

 

8

--------------------------------------------------------------------------------

 

SCHEDULE I

 

CORPORATE

 

SUMMARY OF PAYOUTS (% OF SALARY)

 

LOBO:

 

Combined
Revenues

 

Combined
Adj. OIBDA

 

Individual
Performance
(Assuming
Maximum
Payout)

 

Total

 

Threshold

 

0.000

%

0.000

%

25.000

%

25.000

%

Target

 

37.500

%

37.500

%

25.000

%

100.000

%

Maximum

 

60.000

%

60.000

%

25.000

%

145.000

%

 

SHULMAN:

 

Combined
Revenues

 

Combined
Adj. OIBDA

 

Individual
Performance
(Assuming
Maximum
Payout)

 

Total

 

Threshold

 

0.000

%

0.000

%

13.750

%

13.750

%

Target

 

20.625

%

20.625

%

13.750

%

55.000

%

Maximum

 

33.000

%

33.000

%

13.750

%

79.750

%

 

Payout Level
for

 

LOBO
PAYOUTS

 

SHULMAN
PAYOUTS

 

Revenue

 

Combined

 

Combined

 

Targets

 

(% of Salary)

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

0.000

%

2

 

9.375

%

5.156

%

3

 

18.750

%

10.313

%

4

 

28.125

%

15.469

%

5 (Target)

 

37.500

%

20.625

%

6

 

43.125

%

23.719

%

7

 

48.750

%

26.813

%

8

 

54.375

%

29.906

%

9 (Maximum)

 

60.000

%

33.000

%

 

Payout Level
for
Adjusted

 

LOBO
PAYOUTS

 

SHULMAN
PAYOUTS

 

OIBDA

 

Combined

 

Combined

 

Targets

 

(% of Salary)

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

0.000

%

2

 

9.375

%

5.156

%

3

 

18.750

%

10.313

%

4

 

28.125

%

15.469

%

5 (Target)

 

37.500

%

20.625

%

6

 

43.125

%

23.719

%

7

 

48.750

%

26.813

%

8

 

54.375

%

29.906

%

9 (Maximum)

 

60.000

%

33.000

%

 

2014 SALARIES:

 

Lobo, Francis

 

$

700,000.08

 

Shulman, Gail

 

$

315,000.14

 

 

[Continues on Next Page]

 

--------------------------------------------------------------------------------


 

COMMUNICATIONS SEGMENT

 

SUMMARY OF PAYOUTS (% OF SALARY)

 

TARAGAN:

 

Combined
Revenues

 

Combined
Adj. OIBDA

 

Communications
Revenues

 

Communications
Adj. OIBDA

 

Individual
Performance
(Assuming
Maximum
Payout)

 

Total

 

Threshold

 

0.000

%

0.000

%

9.000

%

9.000

%

20.000

%

38.000

%

Target

 

12.000

%

12.000

%

18.000

%

18.000

%

20.000

%

80.000

%

Maximum

 

19.200

%

19.200

%

28.800

%

28.800

%

20.000

%

116.000

%

 

Payout Level
for

 

TARAGAN
PAYOUTS

 

Revenue

 

Combined

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

2

 

3.000

%

3

 

6.000

%

4

 

9.000

%

5 (Target)

 

12.000

%

6

 

13.800

%

7

 

15.600

%

8

 

17.400

%

9 (Maximum)

 

19.200

%

 

Payout Level
for
Adjusted

 

TARAGAN
PAYOUTS

 

OIBDA

 

Combined

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

2

 

3.000

%

3

 

6.000

%

4

 

9.000

%

5 (Target)

 

12.000

%

6

 

13.800

%

7

 

15.600

%

8

 

17.400

%

9 (Maximum)

 

19.200

%

 

Payout Level
for

 

TARAGAN
PAYOUTS

 

Revenue

 

Communications Segment

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

9.000

%

2

 

11.250

%

3

 

13.500

%

4

 

15.750

%

5 (Target)

 

18.000

%

6

 

20.700

%

7

 

23.400

%

8

 

26.100

%

9 (Maximum)

 

28.800

%

 

Payout Level
for
Adjusted

 

TARAGAN
PAYOUTS

 

OIBDA

 

Communications Segment

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

9.000

%

2

 

11.250

%

3

 

13.500

%

4

 

15.750

%

5 (Target)

 

18.000

%

6

 

20.700

%

7

 

23.400

%

8

 

26.100

%

9 (Maximum)

 

28.800

%

 

2014 SALARY:

 

Taragan, Robert J.

 

$

435,000.02

 

 

[Continues on Next Page]

 

--------------------------------------------------------------------------------


 

CLASSMATES BUSINESS UNIT

 

SUMMARY OF PAYOUTS (% OF SALARY)

 

ZEITZ:

 

Combined
Revenues

 

Combined
Adj. OIBDA

 

Classmates
Revenues

 

Classmates
Adj. OIBDA

 

Individual
Performance
(Assuming
Maximum
Payout)

 

Total

 

Threshold

 

0.000

%

0.000

%

0.000

%

0.000

%

28.000

%

28.000

%

Target

 

12.000

%

12.000

%

14.000

%

14.000

%

28.000

%

80.000

%

Maximum

 

19.200

%

19.200

%

22.400

%

22.400

%

28.000

%

111.200

%

 

Payout Level
for

 

ZEITZ
PAYOUTS

 

Revenue

 

Combined

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

2

 

3.000

%

3

 

6.000

%

4

 

9.000

%

5 (Target)

 

12.000

%

6

 

13.800

%

7

 

15.600

%

8

 

17.400

%

9 (Maximum)

 

19.200

%

 

Payout Level
for
Adjusted

 

ZEITZ
PAYOUTS

 

OIBDA

 

Combined

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

2

 

3.000

%

3

 

6.000

%

4

 

9.000

%

5 (Target)

 

12.000

%

6

 

13.800

%

7

 

15.600

%

8

 

17.400

%

9 (Maximum)

 

19.200

%

 

Payout Level
for

 

ZEITZ
PAYOUTS

 

Revenue

 

Classmates Business Unit

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

2

 

3.500

%

3

 

7.000

%

4

 

10.500

%

5 (Target)

 

14.000

%

6

 

16.100

%

7

 

18.200

%

8

 

20.300

%

9 (Maximum)

 

22.400

%

 

Payout Level
for
Adjusted

 

ZEITZ
PAYOUTS

 

OIBDA

 

Classmates Business Unit

 

Targets

 

(% of Salary)

 

1 (Threshold)

 

0.000

%

2

 

3.500

%

3

 

7.000

%

4

 

10.500

%

5 (Target)

 

14.000

%

6

 

16.100

%

7

 

18.200

%

8

 

20.300

%

9 (Maximum)

 

22.400

%

 

2014 SALARY:

 

Zeitz, Harold A.

 

$

415,000.04

 

 

--------------------------------------------------------------------------------
